DETAILED ACTION
Allowable Subject Matter
Claims 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed light and dark-part potentials formed on the photosensitive drum by an exposure unit; a controller to perform a first detection image actual measurement for obtaining a first characteristic indicating a relationship between input image data in a first mode and a density corresponding to the input image data based on a detection result of the reflected light by the detector in the first mode in which a first development contrast is formed between the developing voltage applied to the developing roller and the light-part potential formed on the photosensitive drum, wherein the detector is configured to emit the light to the detection image formed on the belt and receive the reflected light from the detection image in a second mode in which a second development contrast is formed between the developing voltage applied to the developing roller and the light-part potential formed on the photosensitive drum and is greater than the first development contrast, and in which image formation is performed with a color gamut different from a color gamut in the first mode, and wherein the controller is configured to perform a second image actual measurement for obtaining a second characteristic indicating a relationship between the input image data in the second mode and the density corresponding to the input image data based on the detection result of the reflected light, in combination with the remaining claim elements as set forth in the claims.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Fukushima (US 6115561) disclosed an image forming apparatus controlled based on density detected by first detection means and second detection means; Shimmura (US 2003/0118361) disclose controlling an output from the exposure unit and the bias voltage on the basis of the detected toner layer thickness; .
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW